Title: From John Adams to Louisa Catherine Johnson Adams, 1 January 1820
From: Adams, John
To: Adams, Louisa Catherine Johnson



my dear Daughter
Montezillo January 1st. 1820

Compliments of the Season, and what is better prayers that you may enjoy the present year and as many future years as you can endure in health Peace and Competence—I congratulate you, on your having your Olive plants round about you—though the two Collegians have not been dutiful enough to send me a journal of their journey—nor an account of their arrival at their Paternal Mansion—a Residence at Washington must be to them a scene of dissapation—but as they are all in love with Books—I hope no temptation will allure them from their first love—
This is a region of perfect indifference insensibility if not stupidity—there is nothing hear to make us angry with one another in all New-England—we go on chiseling Rocks Weaving Cloth—making shoes—Building Houses and Churches of Granite—making Roads and Dam’s across the Sea—Eating fat Turkeys roast Beef—and Indian Pudding—and more than that, mince-Pies and Plumb pudding in abundance—besides Cranbery Tarts—
Tell the Boys if they do not write to me, I will sett up pretentions of the Authority over them, as a Grand father 
John Adams